Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/28/2021.
2. 	Claims 1, 5-11 and 15-22 are pending in the case. 
3.	Claims 2-4 and 12-14 are cancelled. 
4.	1, 11 and 20 are independent claims. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, Raymond A. DiPerna on 4/2/2021.
Claims 1, 11 and 20 of the application has been amended as follows:
1. (Currently Amended) A split-screen control method based on screen-off gestures, comprising:
acquiring a first screen-off gesture when a display screen is in a screen-off state, and determining a corresponding first target application according to the first screen-off gesture;
after detecting that a split-screen event is triggered, acquiring a second screen-off gesture when the display screen is in the screen-off state, and determining a 
waking up the display screen and opening the first target application and the second target application in a split-screen mode,
wherein after detecting that a split-screen event is triggered, acquiring a second screen-off gesture when the display screen is in the screen-off state comprises:
detecting that the split-screen event is triggered within a first preset duration, and detecting whether a second screen-off gesture when the display screen is in the screen-off state is received within a second preset duration;
acquiring the second screen-off gesture when the display screen is in the screen-off state if it is detected that the second screen-off gesture when the display screen is in the screen-off state is received; and
waking up the display screen and opening the first target application, if it is detected that no second screen-off gesture when the display screen is in the screen-off state is received within the second preset duration.

11. (Currently Amended) A mobile terminal comprising a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the processor executes the computer program to implement a control method based on screen-off gestures, the method including:
acquiring a first screen-off gesture when a display screen is in a screen-off state, and determining a corresponding first target application according to the first screen-off gesture;
after detecting that a split-screen event is triggered, acquiring a second screen-off gesture when the display screen is in the screen-off state, and determining a corresponding second target application according to the second screen-off gesture; and
waking up the display screen and opening the first target application and the second target application in a split-screen mode,
wherein after detecting that a split-screen event is triggered, acquiring a second 
detecting that the split-screen event is triggered within a first preset duration, and detecting whether a second screen-off gesture when the display screen is in the screen-off state is received within a second preset duration;
acquiring the second screen-off gesture when the display screen is in the screen-off state if it is detected that the second screen-off gesture when the display screen is in the screen-off state is received; and
waking up the display screen and opening the first target application, if it is detected that no second screen-off gesture when the display screen is in the screen-off state is received within the second preset duration.

20. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon a computer program, characterized in that the program is executed by a processor to implement a control method based on screen-off gestures, the method comprising:
acquiring a first screen-off gesture when a display screen is in a screen-off state, and determining a corresponding first target application according to the first screen-off gesture;
after detecting that a split-screen event is triggered, acquiring a second screen-off gesture when the display screen is in the screen-off state, and determining a corresponding second target application according to the second screen-off gesture; and
waking up the display screen and opening the first target application and the second target application in a split-screen mode,
wherein after detecting that a split-screen event is triggered, acquiring a second screen-off gesture when the display screen is in the screen-off state comprises:
detecting that the split-screen event is triggered within a first preset duration, and detecting whether a second screen-off gesture when the display screen is in the screen-off state is received within a second preset duration;

waking up the display screen and opening the first target application, if it is detected that no second screen-off gesture when the display screen is in the screen-off state is received within the second preset duration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 5-11 and 15-22 are allowed.


	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art teaches gestures associated with split screens. 
Prior Art fails to expressly teach, suggest, or render obvious waking up a display screen in response to a second gesture being detected after a split screen event is triggered after a first gesture is detected on a turned off screen and in combination with the other limitations in the independent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145